                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                       CRIMINAL ACTION

 VERSUS                                                         NO. 19-119

 BROCK MELANCON                                                 SECTION M (3)



                                    ORDER & REASONS


       Before the Court is a motion to suppress filed by the defendant Brock Melancon seeking

to exclude any evidence seized from his residence, a trailer, on April 23, 2019. 1 The government

opposes the motion. 2 On October 17, 2019, the Court held an evidentiary hearing. 3 At the

hearing, the government presented the testimony of Detective Deputy Dillon Michael Condetti,

who was directly involved in the initial search of the defendant’s residence and the defendant’s

arrest, who obtained the search warrant for the residence, and who was directly involved in the

search of the residence pursuant to the search warrant.        The government also presented

photographs of the residence, taken during the search pursuant to the search warrant, the police

report, and the search warrant itself. 4 Having considered the parties’ memoranda, the testimony

and other evidence elicited at the hearing, and the applicable law, the Court issues this Order &

Reasons.

I.     BACKGROUND

       On April 23, 2019, at approximately 3:19 a.m., Terrebonne Parish Sheriff’s Office

Deputies Dillon Condetti and Tyler Fitch observed a vehicle in the parking lot of a Dollar




       1
         R. Docs. 45; 45-1.
       2
         R. Doc. 52.
       3
         R. Doc. 53.
       4
         R. Doc. 54.
General on Grand Caillou Road in Houma, Louisiana, which store was closed for the night.5

The occupant of the vehicle, Trinity Bergeron, informed the deputies that he was waiting to pick

up his children and their mother, Casey Robichaux, whom he called his wife, because she had

been in an altercation with the person with whom she was staying. Bergeron consented to a

search of the vehicle, during which the deputies located marijuana and prescription medication

inside the vehicle. After the deputies advised Bergeron of his Miranda rights, Deputy Alexander

Allen arrived on the scene. While continuing to speak to Bergeron, Deputy Condetti heard a

female screaming, at which time Bergeron informed Deputy Condetti that Robichaux was

located on Mozart Drive nearby.

        At approximately 4:01 a.m., the deputies patrolled Mozart Drive and observed two

female subjects with large bags and two small children. The deputies positively identified one of

the women as Robichaux, who advised them that she had been in an altercation with the man

with whom she was staying. The other woman, who remained unidentified, explained that she

had just met Robichaux and was helping her leave the residence because it was chaotic.

Robichaux and the other woman began loading the bags into Bergeron’s vehicle and handed the

children over to him, at which point Robichaux stated that she needed to return to the residence

to retrieve the car seats for the children. The deputies followed Robichaux to 324 Mozart Drive,

to ensure the car seats were handed off safely and to investigate the recent altercation. At the

time, Robichaux had not provided the deputies with the identity of the man involved in the

altercation or whether there were other witnesses or persons located at the residence.

        Upon arrival at 324 Mozart Drive, a single-wide trailer with a small porch, 6 at

approximately 4:04 a.m., Deputy Condetti observed a male subject handing Robichaux car seats.

Deputy Condetti identified himself, after which the subject immediately closed the door of the

        5
            Unless indicated otherwise, the facts provided are based on Deputy Condetti’s police report, R. Doc. 45-2
at 9-12, together with Deputy Condetti’s testimony at the hearing.
          6
            Id. at 19.
                                                         2
residence behind him. Deputy Condetti asked him for an ID, which the man, identified as

Wesley Hempel, gave. Deputy Condetti asked Hempel, who was visibly shaking, what had

occurred that evening, to which Hempel responded that Robichaux had been in an “argument

with [his] friend.” 7 Right after this, another male subject opened the door and walked onto the

small porch. Deputy Condetti identified himself and asked the second man for his ID, which the

man, later identified as defendant Brock Melancon, said he needed to retrieve from inside the

trailer. Melancon entered the residence and permitted Deputy Condetti to follow him. Deputy

Condetti remained at the threshold of the trailer to watch Melancon and ensure he was not

arming himself or attempting to flee. Meanwhile, Deputy Fitch was on the steps of the trailer’s

porch with Hempel, and Robichaux returned to Bergeron’s vehicle, where Deputy Allen,

Bergeron, the unidentified female, and children remained.

       Melancon handed Deputy Condetti his ID and exited the residence to stand on the porch,

while Deputy Condetti remained in the threshold of the trailer, with his back to the inside of the

residence.      After Deputy Allen advised that he needed to speak with Melancon, Bergeron

approached Melancon and the two began yelling at each other. Deputy Fitch remained on the

steps between the two men in order to keep them separated. Bergeron was asked to step away

but would not do so. At this point, unable to step onto the crowded porch from the threshold of

the residence, sensing the heightened tension from the ongoing verbal altercation, feeling

increasingly outnumbered, and aware of recent shootings in the area, for which the perpetrator(s)

had not been identified, Deputy Condetti began to fear for his safety and asked Melancon if there

was anyone else located inside the trailer. Melancon answered in the negative and aggressively

took a step toward the door and Deputy Condetti. Deputy Condetti then told Melancon to back

up as he was going to conduct a security sweep for officer safety.

       During the security sweep of the residence, Deputy Condetti entered each room,

       7
           Id. at 11.
                                                3
including the master bathroom where he opened the shower door to ensure no one was inside,

and turning to go, observed a small bag of marijuana floating in the toilet in plain view. After

completing the sweep, but continuing to secure the scene, he stepped outside the trailer onto the

porch and conducted a pat-down of both Melancon and Hempel to search for weapons. Deputy

Condetti observed Melancon place keys on the porch, which led Deputy Condetti to believe

Melancon was distancing himself from them. While patting down Melancon, Deputy Condetti

found $522 in his front pocket and observed Hempel place a cigarette pack on the porch.

Hempel stated that the pack did not belong to him and that he had found it in the yard of the

residence. Deputy Condetti looked inside the pack and found what appeared to be heroin. Both

Melancon and Hempel were detained and informed of their Miranda rights; both stated they

understood their rights and told Deputy Condetti that he needed a search warrant for the

residence. Deputy Condetti contacted his supervisor Colonel Terry Daigre, who told him to

contact Lieutenant Henry Dihn in order to obtain a search warrant. Deputy Condetti then

approached Robichaux and told her to walk back to the residence for further investigation.

       While waiting for Lieutenant Dihn, Deputy Condetti informed Robichaux of her Miranda

rights, which she stated she understood. Robichaux told Deputies Condetti and Allen that she

had been staying with Melancon for a few weeks, that she was fearful of Melancon, who had

several firearms inside the residence, that she knew he was a narcotics dealer, and that narcotics

were located inside the trailer as well.

       Deputy Condetti applied for the search warrant, providing three reasons for probable

cause that illegal items would be found inside the residence: (1) the marijuana found during the

security sweep; (2) the suspected heroin found inside the cigarette pack; and (3) Robichaux’s

post-Miranda statements regarding illegal narcotics and weapons inside the residence. 8 Upon

conducting a thorough search of the trailer pursuant to the search warrant, several firearms,

       8
           Id. at 19-22.
                                                4
illegal narcotics, and drug paraphernalia were found by law enforcement inside the residence. 9

According to Deputy Condetti, the majority of the narcotics were found inside a locked case,

which the officers unlocked with the keys Melancon had placed on the porch. Thereafter, the

grand jury charged Melancon and Hempel in a four-count indictment. 10 Melancon was charged

with (1) conspiring to distribute methamphetamine and heroin, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), and 846; (2) being a convicted felon in possession of a

firearm, in violation of 28 U.S.C. §§ 922(g)(1) and 924(a)(2); (3) possessing with intent to

distribute methamphetamine and heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

841(b)(1)(C), and 18 U.S.C. § 2; and (4) possessing firearms in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A). 11

II.    PENDING MOTION

       Melancon argues that Deputy Condetti violated his Fourth Amendment rights when he

entered and searched his home without a warrant, and that the subsequent search pursuant to the

search warrant also violated his Fourth Amendment rights because the warrant was based on

facts learned during the first warrantless search. 12 He argues that the requirements for an

exigency permitting a warrantless search, namely the requirements for a “protective sweep,” are

not met. 13 Furthermore, he argues that none of the “safety-valve doctrines” – independent

source, inevitable discovery, or attenuation – is present, as would allow the second and third

bases for the search warrant (viz., the heroin and Robichaux’s statements) to be considered

untainted by the illegality. 14 Therefore, he argues, “all evidence obtained pursuant to both

searches must be suppressed as the fruits of the constitutional violation.”15


       9
         Id. at 13-17.
       10
          R. Doc. 1.
       11
          Id.
       12
          R. Doc. 45-1 at 1.
       13
          Id. at 5-6.
       14
          Id. at 6-7.
       15
          Id. at 1, 7.
                                                 5
          In response, the government argues that Deputy Condetti’s initial search of the residence

does meet the requirements of the protective sweep doctrine. 16 Even if the sweep was not

constitutionally valid, the government argues that the heroin found in the cigarette pack together

with Robichaux’s statements are independent support for the search warrant with “more than

enough probable cause.” 17        Accordingly, it maintains that under both the protective sweep

doctrine and independent source exception to the exclusionary rule, the evidence should not be

suppressed. 18

III.      LAW & ANALYSIS

       A. Protective Sweep

          While normally a defendant bears the burden of proving by a preponderance of the

evidence that a challenged search was unconstitutional, “where a police officer acts without a

warrant, the government bears the burden of proving that the search was valid.” United States v.

Waldrop, 404 F.3d 365, 368 (5th Cir. 2005).             Warrantless searches are presumptively

unreasonable under the Fourth and Fourteenth Amendments but may be justified when “exigent

circumstances exist to justify the intrusion.” United States v. Menchaca-Castruita, 587 F.3d 283,

289 (5th Cir. 2009) (citation omitted). “As a general rule, exigent circumstances exist when

there is a genuine risk that officers or innocent bystanders will be endangered, that suspects will

escape, or that evidence will be destroyed if entry is delayed until a warrant can be obtained.”

Id. Under the protective sweep doctrine, government agents may conduct “a quick and limited

search of premises for the safety of the agents and others present at the scene” without a warrant.

United States v. Mendez, 431 F.3d 420, 428 (5th Cir. 2005). A sweep is constitutional if:

          (1) the government agents have a legitimate law enforcement purpose for being in
          the house; (2) the sweep is supported by a reasonable, articulable suspicion that

          16
             R. Doc. 52 at 5-9.
          17
             Id. at 9-11.
          18
             Id. at 4-5.

                                                  6
       the area to be swept harbors an individual posing a danger to those on the scene;
       (3) the sweep is no more than a cursory inspection of those spaces where a person
       may be found; and (4) the sweep lasts no longer than is necessary to dispel the
       reasonable suspicion of danger and lasts no longer than the police are justified in
       remaining on the premises.

Id. (citations and quotations omitted). To justify the sweep, there must exist “articulable facts

which, taken together with the rational inferences from those facts, would warrant a reasonably

prudent officer in believing that the area to be swept harbors an individual posing a danger to

those on the … scene.” United States v. Silva, 865 F.3d 238, 241 (5th Cir. 2017) (quoting

Maryland v. Buie, 494 U.S. 324, 334 (1990)). In making this determination, the court considers

the “totality of the circumstances surrounding the officers’ actions.” Id.

       Deputy Condetti entered 324 Mozart Drive while investigating a domestic altercation.

Bergeron, Robichaux, the unidentified female, and Hempel all had stated that an altercation had

occurred at the residence between Robichaux and the man with whom she was staying – later

identified as defendant Melancon – which had caused Robichaux to leave the residence with her

children. The unidentified female had told the deputies that the situation had been chaotic. As

the government explains, “[o]fficers responding to reports of [domestic] disputes often make it

their first priority ‘to secure the scene and create a safe environment in which to investigate the

report.’” United States v. Lewis, 381 F. App’x 376, 381 (5th Cir. 2010) (quoting United States v.

Rodriguez, 601 F.3d 402, 408 (5th Cir. 2010)). 19 In addition, the officers were aware this was a

high-crime area where recent shootings with no police-identified suspects had taken place.

When Deputy Condetti approached the residence and asked Melancon for his ID, Melancon

permitted him to enter the trailer while Melancon searched for the ID, and Deputy Condetti did

not enter more than necessary to watch Melancon retrieve the ID. When Melancon exited the

trailer, Deputy Condetti was unable to leave the threshold because Melancon and Hempel were

on the small porch, Deputy Fitch was on the steps, and Bergeron was in a heated argument with

       19
            R. Doc. 52 at 6.
                                                 7
Melancon on the other side of Deputy Fitch. Deputy Condetti’s fear for the safety of himself and

others was reasonable.             Given the circumstances, Deputy Condetti had a legitimate law

enforcement purpose for being in the area to be swept.

       The defendant argues that there was “no evidence that anyone else was inside the

residence,” 20 but actual evidence existing at the time is not necessary to justify the protective

sweep. Deputy Condetti needed only to have had a reasonable suspicion that someone else who

could pose a danger could be inside the trailer. The escalating argument between Melancon and

Bergeron, the multiple allegations that Melancon had been in an altercation with Robichaux,

Hempel’s suspicious behavior, the number of persons who had already emerged from the trailer,

and the location of the trailer in a high-crime area with recent shootings support Deputy

Condetti’s reasonable suspicion that the residence could harbor an individual posing a danger to

those on the scene, especially because he was unaware of how many individuals were or could

be in the home. Robichaux had not informed the officers how many persons were inside the

trailer, nor had the officers had time to ask her about this in the few minutes between when they

first encountered her and when she darted off to retrieve the car seats. She had only stated that

she had been in an altercation with the man with whom she was staying. At the point when

Deputy Condetti decided he needed to conduct a sweep for safety, he had seen both Hempel and

Melancon emerge from the trailer, knew that Robichaux, the unidentified woman, and the two

children had left the residence recently, and was aware that Bergeron was somehow involved. In

United States v. Rodriguez, officers responding to a 911 domestic disturbance call encountered

children at the residence in question, though the caller had only informed the 911 operator about

the defendant’s presence. As a result, the officers “might have had a reasonable concern that just

as [the caller] omitted mention of the children in the trailer, she also may have failed to disclose

the presence of others.” 601 F.3d at 406. Although Deputy Condetti had previously entered the

       20
            R. Doc. 45-1 at 5-6.
                                                     8
threshold of the home, his focus then was ensuring that Melancon did not arm himself or flee the

scene, not the possibility of others inside the residence. As the situation developed, it was

reasonable for him to believe that, at approximately four in the morning, others might be inside,

possibly sleeping, who could pose a danger both to his own life and the lives of the others at the

scene. Furthermore, given the small size of the trailer and the circumstances, which were similar

to those in Silva, it was reasonable for Deputy Condetti “to be concerned about other people who

may be affiliated with the Defendant who would want to help him and that might still be in the

trailer,” when, “someone else …could have stuck a gun out the window and shot at the officers.”

865 F.3d at 242 (quotations and citations omitted). A domestic altercation had recently occurred,

and an argument between the two men who had been romantically involved with Robichaux was

escalating outside; as a trained law enforcement officer, Deputy Condetti was aware that

“domestic disputes often involve high emotions and can quickly escalate to violence.”

Rodriguez, 601 F.3d at 408.

       Deputy Condetti’s security sweep was cursory and brief. The defendant argues that the

sweep was “invasive enough to discover contraband inside a toilet bowl.” 21 But the officer had

entered the trailer’s close-quarters master bathroom to check if there was someone behind the

opaque shower door, and only when closing the door and turning to leave did he observe the

marijuana in the toilet bowl in plain view. The evidence demonstrates he was checking only for

other persons in the trailer. The government points out that the “cursory nature of this search is

evident by the fact that he did not find the numerous bags of heroin, methamphetamine, and pills,

or the firearms later discovered during the warrant search.” 22 The Court agrees.

       Finally, the sweep lasted just a few minutes, no longer than necessary. Deputy Condetti

exited the residence as soon as he was done searching the areas of the trailer in which a person


       21
            R. Doc. 45-1 at 6.
       22
            R. Doc. 52 at 8.
                                                9
could be hiding.

       Having examined the totality of the circumstances against the law’s requirements for a

protective sweep, the Court concludes that Deputy Condetti acted as a reasonably prudent officer

and that exigent circumstances justified the protective sweep of the defendant’s residence.

   B. Independent Source and Attenuation

       Even if the protective sweep had not been constitutionally valid, the suspected heroin

found in the cigarette pack and Robichaux’s statements are independent sources, sufficiently

attenuated from the sweep, for probable cause supporting the warrant. “The independent source

doctrine is based ‘upon the policy that, while the government should not profit from its illegal

activity, neither should it be placed in a worse position than it would otherwise have occupied’

had the misconduct occurred.” United States v. Restrepo, 966 F.2d 964, 969 (5th Cir. 1992)

(quoting Murray v. United States, 487 U.S. 533, 542 (1988)). “Thus, even if police engage in

unconstitutional activities,” such as an illegal entry and search of a home, “evidence discovered

during such illegal activities is nonetheless admissible if it is also discovered through an

independent source.” Id. (citations omitted). In order to qualify for the “independent source”

exception to the exclusionary rule,

       the government must make two showings in order for a lawful search pursuant to
       a warrant to be deemed genuinely independent of a prior illegal search: (1) that
       the police would still have sought a warrant in the absence of the illegal search;
       and (2) that the warrant would still have been issued (i.e., that there would still
       have been probable cause to support the warrant) if the supporting affidavit had
       not contained information stemming from the illegal search.

United States v. Runyan, 290 F.3d 223, 235 (5th Cir. 2002) (quotations and citations omitted).

       First, as the government explains, it is “standard police practice to seek a search

warrant” 23 upon encountering evidence such as the suspected heroin in the cigarette pack on the

front porch of the residence and the statements by Robichaux. Robichaux stated that she had

       23
            R. Doc. 52 at 10.
                                               10
been living in the residence (and the officers had just witnessed her retrieve personal items from

the residence), that Melancon was a narcotics dealer, and that firearms and illegal narcotics were

inside the home. Second, there would have been sufficient probable cause to support the search

warrant, had the affidavit only included these two bases and not mentioned the marijuana found

in the toilet bowl. The statements plus the heroin “provided sufficient information linking

[Melancon] with suspected narcotics trafficking to constitute probable cause for issuance of a

search warrant,” even without the information regarding the toilet bowl marijuana. See Restrepo,

966 F.2d at 971.

       The defendant does not argue otherwise. Rather, he claims that this evidence cannot

serve as independent sources of probable cause because “they too were the product of Deputy’s

Condetti’s illegal conduct.” 24 He argues that these bases are also “fruit[s] of the poisonous tree”

and must be excluded under Wong Sun v. United States, 371 U.S. 471, 503 (1963), along with all

the evidence found during the search conducted pursuant to the search warrant, because there “is

a direct causal link between the initial illegal search and the subsequent search with a warrant” as

“Robichaux’s statements were made and the heroin was found after the ‘security sweep’ of the

residence.” 25 But a “direct causal link” does not exist merely because evidence is obtained

temporally after an allegedly unconstitutional search.

       “Under the fruit of the poisonous tree doctrine, all evidence derived from the exploitation

of an illegal search or seizure must be suppressed,” unless there is a “break in the [causal] chain

of events sufficient to refute the inference that the evidence was a product of the constitutional

violation.” United States v. Cantu, 230 F.3d 148, 157 (5th Cir. 2000) (quoting United States v.

Miller, 146 F.3d 274, 279 (5th Cir. 1998) (citing Brown v. Illinois, 422 U.S. 590, 597-603

(1975))). The heroin in the cigarette pack was simply not “derived” from the protective sweep;


       24
            R. Doc. 45-1 at 7.
       25
            Id. at 6-7.
                                                11
thus, there is no “causal chain” as to this evidence. Deputy Condetti observed Hempel place the

cigarette pack on the porch during a pat down of Melancon. The pat down had been the next

logical security step after the sweep, regardless of the discovery of the marijuana: having secured

the trailer, Deputy Condetti was ensuring that the subjects did not pose a threat to either the

officers or others at the scene. See, e.g., United States v. Lucas, 2013 WL 149664, at *3 (N.D.

Ga. Jan. 14, 2013) (“[T]he defendant was frisked after the other officers completed the protective

sweep of the house …; the frisk occurred as soon as the premises were secure.”). There is no

evidence that Deputy Condetti would not have conducted the pat down or otherwise found the

heroin in the cigarette pack (which Hempel had discarded and disowned), but for conducting the

protective sweep and finding the marijuana in the toilet bowl.26

         As for Robichaux’s statements, the Court must determine whether they were “sufficiently

[acts] of free will to purge the primary taint” of the unconstitutional search, if the sweep was

unconstitutional. Brown, 422 U.S at 602. The attenuation doctrine “‘evaluates the causal link

between the government’s unlawful act and the discovery of evidence,’” by asking “whether the

evidence ‘has been come at by exploitation of that illegality or instead by means sufficiently

distinguishable to be purged of the primary taint.’” United States v. Mendez, 885 F.3d 899, 909

(5th Cir. 2018) (quoting Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016), and Brown, 422 U.S. at

599)). The Supreme Court has laid out three factors under this doctrine to determine “whether

the fruit of an unconstitutional violation should be suppressed.” Cantu, 230 F.3d at 158 (citing

Brown, 422 U.S. at 603-04).            When the question involves whether “challenged custodial 27

statements are the ‘fruit’” of a violation, a fourth factor is added, so that the Court must examine:

         26
             Even if the sweep did lead to the pat down, Hempel’s actions broke the “causal chain.” In other words,
under the attenuation doctrine discussed below, the heroin was sufficiently attenuated from the sweep because, while
the pat down of Melancon occurred immediately after the sweep, Hempel’s discarding and disowning of the
cigarette pack was an intervening circumstance that justified recovery of the heroin from the pack. See Brown, 422
U.S. at 602-04.
          27
             Because the attenuation factors are satisfied under the circumstances of this case, it is unnecessary to
determine whether Robichaux was, in fact, in “custody” at the time she made the statements. At the outset, the
Court notes that the voluntariness of the statements is unchallenged.
                                                        12
“(1) the provision of Miranda warnings; (2) the temporal proximity between the unlawful

[search] and the challenged statements; (3) intervening circumstances; and (4) the purpose and

flagrancy of the official misconduct.” Mendez, 885 F.3d at 909 (citing Kaupp v. Texas, 538 U.S.

626, 633 (2003) (quoting Brown, 422 U.S. at 603-04)); see also United States v. Brandwein, 796

F.3d 980, 985 (8th Cir. 2015) (“Observance of the Miranda rule is also relevant where

applicable.”).

       First, Robichaux received Miranda warnings, which she stated she understood, before

making the statements.     This factor, then, favors the government. Second, the challenged

statements were made soon after the initial search of the trailer. As in Mendez, only this factor

can be said to favor the defendant, though even then, there is no evidence that the conditions in

which Robichaux made her statements were severe. See Mendez, 885 F.3d at 911 (“[W]here

relatively little time has elapsed, the determination generally turns on the conditions of

custody.”). Third, between the initial search and her statements, the officers found the suspected

heroin in the cigarette pack. This is an intervening circumstance which breaks the causal chain

of events, as the officers would validly have questioned Robichaux after finding the heroin, even

had they not found the marijuana during the sweep, and so this factor favors the government.

See id. at 912 (determining that the government’s discovery of other illicit evidence after the

illegal arrest was an intervening circumstance). Finally, the purpose and flagrancy of the initial

search also favors the government. The Supreme Court has emphasized that this factor is

particularly important. Id. at 909. This is because “[s]uppression of inculpatory evidence is an

extraordinary remedy … [so] [t]his factor ensures that it is applied only where it serves its

purpose of deterring police misconduct.” Id. at 912 (citing Hudson v. Michigan, 547 U.S. 586,

591 (2006), and Strieff, 136 S. Ct. at 2063). As explained above, the purpose of the initial search

was to secure the area for the safety of those at the scene – unquestionably a legitimate law

enforcement purpose. The Court doubts whether the protective sweep was unconstitutional at
                                                13
all, but even if it was, it certainly does not “rise to a purposeful or flagrant violation of

[Melancon’s] Fourth Amendment rights.” Strieff, 136 S. Ct. at 2063.

       As the search warrant is independently supported by probable cause based on the

cigarette-pack heroin and Robichaux’s statements, both sufficiently attenuated from the initial

sweep, it is valid on this additional ground. Therefore, the evidence found in the search pursuant

to the warrant should not be suppressed.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the defendant’s motion to suppress evidence (R. Doc. 45) is

DENIED.




       New Orleans, Louisiana, this 28th day of October, 2019.



                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 14
